
	

113 HR 2496 IH: To prohibit the deployment of United States Armed Forces in support of a United Nations or mutual security treaty military operation absent express prior statutory authorization from Congress for such deployment, and for other purposes.
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2496
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the deployment of United States Armed Forces
		  in support of a United Nations or mutual security treaty military operation
		  absent express prior statutory authorization from Congress for such deployment,
		  and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Article I, section 8 of the Constitution
			 vests solely in Congress the power to declare war.
			(2)The Constitution
			 does not permit the President and the Senate through the treaty process to
			 transfer article I congressional authority to international and regional
			 organizations.
			(3)From 1789 to 1950,
			 all offensive wars were either declared or authorized by Congress. From 1950
			 forward, presidents have circumvented Congress and the Constitution by claiming
			 to receive authority from the United Nations Security Council and from such
			 mutual security treaties as the North Atlantic Treaty.
			(4)The Charter of the
			 United Nations requires each member nation to determine its
			 constitutional processes for reaching a special agreement that
			 contributes troops and equipment to a United Nations military operation.
			 Congress defined United States constitutional processes by enacting the United
			 Nations Participation Act of 1945. Section 6 of such Act (22 U.S.C. 287d)
			 provides: The President is authorized to negotiate a special agreement
			 or agreements with the Security Council which shall be subject to the approval
			 of the Congress by appropriate Act or joint resolution … ..
			(5)Section 8(a)(2) of
			 the War Powers Resolution (50 U.S.C. 1547(a)(2)) specifically states that the
			 authority to introduce United States Armed Forces into hostilities shall not be
			 inferred from any treaty heretofore or hereafter ratified unless such
			 treaty is implemented by legislation specifically authorizing the introduction
			 of United States Armed Forces into hostilities or into such situations and
			 stating that it is intended to constitute specific statutory authorization
			 within the meaning of this joint resolution.
			(6)An authorization
			 by the United Nations or any other international or regional body for the
			 introduction of United States Armed Forces into hostilities is not a
			 constitutional substitute for a congressional declaration of war or
			 authorization for the use of force.
			2.Statement of
			 policyIt is the policy of the
			 United States that—
			(1)the constitutional authority of Congress
			 and the system of self-government and popular control established by the
			 Framers of the Constitution shall be protected; and
			(2)any vote of the
			 United Nations Security Council or any party to a mutual security treaty
			 (including NATO and others) shall only be advisory and does not constitute
			 authority to deploy United States Armed Forces.
			3.Prohibitions on
			 deployment of United States Armed Forces
			(a)General
			 prohibitionNo unit or
			 individual of the United States Armed Forces may be deployed in support of a
			 United Nations or a mutual security treaty military operation absent express
			 prior statutory authorization from Congress for such deployment.
			(b)Funding
			 prohibitionNo funds appropriated or otherwise made available to
			 any executive agency of the United States Government may be used to carry out
			 any United Nations or mutual security treaty military operation unless the
			 President seeks and obtains express prior authorization by Congress, as
			 required under article I, section 8 of the Constitution.
			
